Citation Nr: 1819160	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-02 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for hypertension, to include as due to herbicide agent exposure and secondary to service-connected disabilities.

2. Entitlement to service connection for bladder cancer, to include as due to herbicide agent exposure and as secondary to service-connected disabilities.   

3. Entitlement to a separate compensable rating for complications related to service-connected diabetes mellitus, to include diabetic peripheral neuropathy and diabetic nephropathy.   


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law




ATTORNEY FOR THE BOARD

G. A. Ong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 1970. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2012, October 2014, and February 2017 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

In a February 2017 rating decision, the RO granted service connection for diabetic nephropathy.  The RO assigned a noncompensable rating for diabetic nephropathy.  As diabetic nephropathy was considered a noncompensable disability, the issue was included as part of the diabetic process and was evaluated with the service-connected diabetes mellitus.  As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefits have not yet been awarded for the entire period on appeal, the claims are still in controversy and on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In June 2015 and October 2017, the Board remanded these matters for further evidentiary development.  The Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the October 2017 remand directives when it afforded the Veteran an examination for his diabetic nephropathy.  Thus, the February 2017 VA examination having been provided, the directives have been substantially complied with and the matter again is before the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).  The March 2016, November 2017, and December 2017 VA examination reports, however, were inadequate as they did not substantially comply with the June 2015 or October 2017 remand directives, and are discussed in greater detail in the REMAND section of the decision.  Stegall, 11 Vet. App. at 271.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to service connection for hypertension and service connection for bladder cancer are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

From October 20, 2016 forward, the Veteran's diabetic nephropathy was manifested by hypertension with systolic blood pressure that is predominantly 160 or more.  The Veteran requires continuous medication for control.  


CONCLUSION OF LAW

From October 20, 2016 forward, the criteria for an initial 30 percent evaluation for diabetic nephropathy have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101, 4.115a (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R.     §§ 3.102, 3.159, 3.326(a) (2017). 

The Veteran has not raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). 

II. Increased Schedular Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the Board finds that based on the evidence, further staged increased ratings are not warranted. 

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran contends that that he is entitled to a separate compensable rating for complications related to service-connected diabetes mellitus, to include diabetic peripheral neuropathy and diabetic nephropathy.  The record reflects the Veteran filed a Fully Developed Claim (VA Form 21-526EZ) on November 3, 2016.  The Veteran sought entitlement to service connection for diabetic neuropathy as secondary to his service-connected diabetes mellitus.  The Board notes that the October 2016 VA examiner reported that the Veteran has a diagnosis of diabetic peripheral neuropathy.  In subsequent correspondence dated November 7, 2016, however, the Veteran's representative clarified that the Veteran does not have diabetic neuropathy and did not intend to file that claim.  The Veteran's representative stated that the Veteran wanted to file a claim for diabetic nephropathy instead.  Furthermore, a subsequent VA examination dated November 2017 indicated the Veteran does not have any symptoms attributable to diabetic peripheral neuropathy nor has he ever been diagnosed with the condition.  Therefore, a claim for diabetic neuropathy is considered withdrawn and is not before the Board.  In a February 2017 rating decision, the RO established service connection for diabetic nephropathy.  As the RO rated diabetic nephropathy as non-compensable, it combined the condition with the 20 percent rating for diabetes mellitus and considered it as part of the diabetic process.  

The Veteran's service-connected diabetes mellitus with nephropathy is rated under the criteria contained in 38 C.F.R. § 4.119, Diagnostic Code 7913. Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  

Diagnostic Code 7541 provides a schedule of ratings for renal involvement in diabetes mellitus, which is to be rated as renal dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7541.

In evaluating renal dysfunction, a 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  An 80 percent rating is warranted for persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  A 30 percent rating is warranted where albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101. 38 C.F.R. § 4.115a.  

Hypertension is defined by VA regulations to mean "that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm." 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Hypertension "must be confirmed by readings taken two or more times on at least three different days."  Id.  

Pursuant to Diagnostic Code 7101, a 10 percent rating is assigned for essential hypertension when diastolic pressure is predominantly 100 or more, or; systolic pressure is predominantly 160 or more, or; as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure that is predominantly 110 or more, or; systolic pressure that is predominantly 200 or more.  A 40 percent rating is assigned for diastolic pressure that is predominantly 120 or more.  A 60 percent rating is assigned where diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

After a review of all the evidence, the Board finds that the weight of the evidence demonstrates that a 30 percent rating is warranted for the Veteran's diabetic nephropathy under 38 C.F.R. § 4.115a.  The evidence of record shows the Veteran has hypertension that is at least 10 percent disabling under Diagnostic Code 7101.  The record does not show that he has constant albuminuria with some edema, definite decrease in kidney function, or hypertension at least 40 percent disabling under Diagnostic Code 7101.

Laboratory studies performed in October 20, 2016 yielded a BUN of 18 Mg/dL, creatinine of 0.94 Mg/dL, EGFR of 62, microalbumin of 432 UG/mL, and microalbumin-creatinine ratio of 287.33.  Private outpatient treatment notes dated October 27, 2016 reflect the Veteran was diagnosed with diabetic renal disease, specifically type 2 diabetes mellitus with diabetic nephropathy.  Treatment notes indicate the Veteran's blood pressure was recorded as 172/96 and that he was prescribed Lisinopril.  

The Veteran was afforded a VA examination for his diabetic nephropathy in February 2017.  The VA examiner reported the Veteran has renal dysfunction due to proteinuria (albuminuria).  The VA examiner noted that the BUN, creatinine, and EGFR levels from October 2016 laboratory studies were within the normal ranges, but that the proteinuria level was abnormal at 432 and the spot urine microalbumin-creatinine ratio was 287.33.  

In a subsequent November 2017 VA examination, the Veteran indicated that his hypertension was not well-controlled, and that he takes Bisoprolol-HCTZ and Lisinopril for his condition.  While the VA examiner reported the Veteran does not have a history of diastolic blood pressure elevation to predominantly 100 or more, the Veteran had blood pressure readings of 156/86, 162/73, and 166/77 during the examination.  The average blood pressure reading was recorded as 161/78.  

Therefore, the Veteran's symptomatology most closely approximates the criteria for the 10 percent disability evaluation for hypertension under Diagnostic Code 7101, and by extension, a 30 percent rating is warranted under 38 C.F.R. § 4.115a for renal dysfunction.  In light of the diagnostic laboratory testing of record performed prior to the Veteran's diagnosis of diabetic nephropathy in November 2016, it is factually ascertainable that the effective date for a 30 percent rating is October 20, 2016.  During the period on appeal, the Veteran had blood pressure readings where the systolic pressure was predominantly at 160 or more.  The record further reflects the Veteran was prescribed medication for his blood pressure.  The Board finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 30 percent for renal dysfunction due to diabetic nephropathy.  38 C.F.R. §§ 4.3, 4.7.  The medical evidence of record does not show that the Veteran has constant albuminuria with some edema, definite decrease in kidney function, or hypertension at least 40 percent disabling under Diagnostic Code 7101.  See 38 C.F.R. § 4.115a.  

The Veteran has not contended, and the evidence does not reflect, that he has experienced symptoms outside of those listed in the criteria.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 

All potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  For all the foregoing reasons, the preponderance of the evidence is against a rating in excess of 30 percent at any time during the pendency of the claim for this disability.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  There is no indication in the record of constant albuminuria with some edema, definite decrease in kidney function, or hypertension at least 40 percent disabling under Diagnostic Code 7101.  See 38 C.F.R. § 4.115a.


ORDER

From October 20, 2016 forward, entitlement to a 30 percent rating, but not higher, for diabetic nephropathy is granted.


REMAND

The Veteran contends that he is entitled to service connection for hypertension, to include as due to herbicide agent exposure and as secondary to service-connected disabilities, and service connection for bladder cancer, to include as due to herbicide agent exposure and as secondary to service-connected disabilities.  The Board finds that a remand is warranted for additional development.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall, 11 Vet. App. at 271.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  As such, another remand is warranted. 

In June 2015, the Board remanded the issue of entitlement to service connection for bladder cancer for evidentiary development and for a new VA examination.  The examiner was asked to address the nature and etiology of the Veteran's bladder cancer.  The examiner was directed to opine whether it is at least as likely as not that the Veteran's disability is related to active service, or related to or aggravated by any service-connected disability.  The Board found that the preponderance of the evidence showed that the Veteran was at least as likely as not exposed to herbicides in service.  

Pursuant to the June 2015 Board remand, a VA medical opinion was obtained in March 2016.  In its October 2017 remand, the Board found the opinion to be inadequate, as a rationale was not provided.  The examiner also did not provide an opinion as to whether the condition was secondary to the Veteran's other service-connected disabilities.  The Board remanded the issue for an addendum opinion.  

In December 2017, the VA examiner restated the opinion of the March 2016 examiner that it is less likely than not that the Veteran's bladder cancer is related to his active service with herbicide exposure.  The December 2017 VA examiner further opined that the service-connected tinnitus and diabetes mellitus have no relationship with bladder cancer, and that bladder cancer was not aggravated by service-connected disabilities.  The VA examiner further referenced data cited by the March 2016 VA examiner regarding the risk of bladder cancer in current and former smokers.  

Regarding the issue of entitlement to service connection for hypertension, the Board, in its October 2017 remand, referenced findings of the National Academy of Sciences (NAS).  The 2010 NAS report discussed hypertension and its possible relationship to herbicide exposure.  Due to the possible association between hypertension and herbicide exposure, the Board remanded the issue for a VA examination.   The Board directed the VA examiner to opine whether it is at least as likely as not that the Veteran's hypertension was incurred in service or is otherwise causally related to active service or any incident therein.  The VA examiner was also asked to opine whether it is at least as likely as not that the Veteran's hypertension was caused by his service-connected disabilities, and whether it is at least as likely as not that hypertension was aggravated by his service-connected disabilities.  

In her November 2017 Disability Benefits Questionnaire (DBQ), the VA examiner opined it is less likely than not that the Veteran's hypertension was incurred in service, since the Veteran left service in 1970 and was diagnosed with the condition in 1997.  The VA examiner opined that hypertension is not a presumptive condition for herbicide agents.  The VA examiner further opined that it is less likely than not that his hypertension was caused by his service-connected disabilities.  While the VA examiner noted that diabetes mellitus can damage the kidneys' filtering system (diabetic nephropathy), which in turn can lead to hypertension, the Veteran was diagnosed with hypertension many years prior to his diagnosis of diabetic nephropathy.  The VA examiner opined that there is no evidence to suggest an aggravation beyond the natural progression, as the Veteran's hypertension has been relatively stable since 1997.  

If VA provides an examination that examination must be adequate.  Barr, 21 Vet. App. at 303.  As the December 2017 VA examiner recited the opinions of the March 2016 VA examiner, the opinions are inadequate for reasons outlined in the October 2017 Board remand.  Thus, the December 2017 VA examination is inadequate in this case.  To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Regarding hypertension, the November 2017 VA examiner cited the Veteran's separation from service date and the date of his diagnosis, but did not provide an adequate rationale for her negative nexus opinion for direct service connection.  Moreover, the VA examiner did not consider the NAS findings discussed in the October 2017 Board remand but rather found only that the disease was not on the list of presumptive diseases arising from herbicide exposure .  As such, the Board finds it must remand the claims for new examinations to determine the address the nature and etiology of the Veteran's bladder cancer and hypertension.  Stegall, 11 Vet. App. at 271. 

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After undertaking the development listed above to the extent possible, an addendum opinion from a VA examiner should be obtained regarding the nature and etiology of the Veteran's hypertension.  The VA examiner should answer the following questions:

A. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's hypertension is attributable to the Veteran's active duty, to include herbicide exposure on a direct (not presumptive) basis?

B. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's hypertension was caused by his service-connected disabilities?

C. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's hypertension has been aggravated by his service-connected disabilities?

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation. Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it. 

Any appropriate evaluations, studies and testing deemed necessary by the examiner should be conducted and their results included in the examination report.

The underlying reasons for any opinions expressed must be included in the report. If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Obtain an addendum opinion from a VA examiner regarding the nature and etiology of the Veteran's bladder cancer.  The VA examiner should answer the following questions:

A. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's bladder cancer is attributable to the Veteran's active duty, to include herbicide exposure on a direct (not presumptive) basis?

B. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's bladder cancer was caused by his service-connected disabilities?

C. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's bladder cancer has been aggravated by his service-connected disabilities?

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation. Stefl, 21 Vet. App. at 120; see also Combee, 34 F. 3d at 1039.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it. 

Any appropriate evaluations, studies and testing deemed necessary by the examiner should be conducted and their results included in the examination report.

The underlying reasons for any opinions expressed must be included in the report. If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones, 23 Vet. App. at 382.

4. Thereafter, readjudicate the issues on appeal. If the determinations remain unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


